     Case 3:20-cv-00133-JCH Document 49 Filed 03/19/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                                     :
JAKUB MADEJ                                          :
                                                     :       CIVIL ACTION NO.
                        PLAINTIFF                    :       3:20-cv-00133-JCH
                                                     :
v.                                                   :
                                                     :
YALE UNIVERSITY, MARVIN CHUN,                        :
MARK SCHENKER, PETER SALOVEY AND                     :
JESSIE ROYCE HILL                                    :       March 19, 2020
                                                     :
                        DEFENDANTS                   :
                                                     :

                          DEFENDANTS’ RULE 26(f) REPORT

         Defense counsel initially drafted a Rule 26(f) Report for submission by all parties.

Defense counsel e-mailed the draft report to the plaintiff on March 11, 2020. Receiving no

response, defense counsel again e-mailed the draft report to the plaintiff on March 17, 2020.

(Attachment A.) Defense counsel indicated that, due to commitments on Thursday afternoon

and Friday, he needed to finalize and file the Rule 26(f) Report on Thursday morning. Since

the plaintiff failed to respond to either e-mail or forward his own draft copy of the Rule 26(f)

Report for defense counsel’s review, the defendants hereby submit their own Rule 26(f) Report

for the Courts’ consideration.




Date Complaint Filed:      January 30, 2020

Date Complaint Served: Waiver of Service signed February 4, 2020

Date of Defendants' Appearance: February 5, 2020
     Case 3:20-cv-00133-JCH Document 49 Filed 03/19/20 Page 2 of 9




I.       CERTIFICATION

         The undersigned defense counsel (after consultation with his clients) certifies that (a)

he has considered the nature and basis of the parties’ claims and defenses and any possibilities

for achieving a prompt settlement or other resolution of the case; (b) he has developed the

following proposed case management plan; and (c) he has forwarded a copy of this report to

his clients.

II.      JURISDICTION

         A.     Subject Matter Jurisdiction

         This Court has subject matter jurisdiction over plaintiff’s claims due to diversity

jurisdiction.

         B.     Personal Jurisdiction

         Personal jurisdiction is not contested.

III.     BRIEF DESCRIPTION OF CASE

         A.     Claims of Plaintiff:

         The plaintiff, Jakub Madej, brings this action against the Yale defendants alleging breach

of contract and intentional infliction of emotional distress. Plaintiff alleges that the Yale

defendants breached his contract by failing to follow proper procedures in suspending him

from the campus for two semesters.

         B.     Defenses and Claims (Affirmative Defenses, Counterclaims, Third Party
                Claims, Cross Claims) (either pled or anticipated) of Yale Defendants:

         The Yale defendants deny all of the plaintiff’s claims. They maintain that they properly

followed all of the applicable University procedures in determining that he should be




                                                   2
  Case 3:20-cv-00133-JCH Document 49 Filed 03/19/20 Page 3 of 9




suspended for two semesters.

       C.      Defenses and Claims of Third Party Defendants:

       Not applicable.

IV.    STATEMENT OF UNDISPUTED FACTS

       The defendants certify that they have made a good faith attempt to determine whether

there are any material facts that are not in dispute. The following material facts are undisputed:

               1.      In the Spring of 2019, the plaintiff was a senior enrolled in Yale College.

               2.      Defendant, Yale University, is an educational institution located in New

                       Haven, Connecticut.

               3.      Defendant, Marvin Chun, was an employee of defendant, Yale University,

                       and at the time of some of the incidents alleged in the complaint, was the

                       Dean of Yale College.

               4.      Defendant, Mark Schenker, was an employee of defendant, Yale

                       University, and at the time of the incidents alleged in the complaint, was

                       the Dean for Academic Affairs at Yale College.

               5.      Defendant, Peter Salovey, is an employee of defendant, Yale University,

                       and at the time of the incidents alleged in the complaint, was its President.

               6.      Defendant, Jessie Royce Hill, was an employee of defendant, Yale

                       University, and at the time of the incidents alleged in the complaint, was

                       the Dean of Benjamin Franklin College.

V.     CASE MANAGEMENT PLAN

       A.      Initial Disclosures




                                                3
  Case 3:20-cv-00133-JCH Document 49 Filed 03/19/20 Page 4 of 9




        The defendant, Yale University, filed its Initial Corporate Disclosure on February 5,

2020.

        B.     Scheduling Conference

               1.      The defendants request to be excused from holding a pretrial conference

                       with the Court before entry of a scheduling order pursuant to Fed. R.

                       Civ. P. 16(b).

               2.      The defendants prefer that a scheduling conference, if one is required,

                       be conducted by telephone.

        C.     Early Settlement Conference

               1.      The defendants certify that they have considered the potential benefits

                       of attempting to settle the case before undertaking significant discovery

                       or motion practice. Settlement is unlikely at this time.

               2.      The defendants do not request an early settlement conference.

               3.      If and when a settlement conference is held, the defendants prefer a

                       settlement conference with a magistrate judge.

               4.      The defendants do not request a referral for alternative dispute resolution

                       pursuant to D. Conn. L. Civ. R. 16.

        D.     Joinder Of Parties, Amendment Of Pleadings, And Motions Addressed To
               The Pleadings

        The defendants have considered any perceived defects in the pleadings and suggest the

following for resolution of any issues related to the sufficiency of the pleadings.

               1.      Plaintiff should be allowed until March 30, 2020 to file motions to join




                                                4
  Case 3:20-cv-00133-JCH Document 49 Filed 03/19/20 Page 5 of 9




                       additional parties and to file motions to amend the pleadings. Motions

                       filed after the foregoing dates will require, in addition to any other

                       requirements under the applicable rules, a showing of good cause for

                       the delay.

               2.      Defendants should be allowed until March 30, 2020 to file motions to

                       join additional parties and until April 30, 2020 to file a response to the

                       complaint, or any amended complaint. Motions filed after the foregoing

                       dates will require, in addition to any other requirements under the

                       applicable rules, a showing of good cause for the delay.

       E.      Discovery

       Recognizing that the precise contours of the case, including the amounts of damages at

issue, if any, may not be clear at this point in the case, in making the proposals below

concerning discovery, the defendants have considered the scope of discovery permitted under

Fed. R. Civ. P. 26(b)(1). At this time, the defendants wish to apprise the Court of the following

information regarding the “needs of the case:”

               1.      The defendants anticipate that discovery will be needed on all factual

       allegations of the Complaint and the Plaintiff’s damage claims.

               2.      All discovery, including depositions of expert witnesses pursuant to

       Fed. R. Civ. P. 26(b)(4), will be commenced by April 1, 2020 and completed (not

       propounded) by April 1, 2021.

               3.      Discovery will be conducted in phases, with expert disclosure to follow

       depositions of fact witnesses.




                                                 5
Case 3:20-cv-00133-JCH Document 49 Filed 03/19/20 Page 6 of 9




           4.      A damages analysis will be provided by the plaintiff no later than June

    1, 2020.

           5.      The defendants anticipate that they will require a total of 5 depositions

    of fact witnesses. The depositions will commence by July 1, 2020 and be completed by

    September 15, 2020.

           6.      The defendants do not request permission to serve more than 25

    interrogatories.

           7.      The plaintiff will designate all trial experts and provide the defendants

    with reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) by October 15,

    2020. Depositions of any such experts will be completed by December 15, 2020.

           8.      The defendants will designate all trial experts and provide the plaintiff

    with reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) by January 31,

    2021. Depositions of such experts will be completed by March 15, 2021.

           9.      The defendants have considered the disclosure and preservation of

    electronically stored information, including, but not limited to, the form in which such

    data shall be produced, search terms to be applied in connection with the retrieval and

    production of such information, the location and format of electronically stored

    information, appropriate steps to preserve electronically stored information, and the

    allocation of costs of assembling and producing such information. The defendants

    propose the following procedures for the preservation, disclosure and management of

    electronically stored information:

                   a.     Plaintiff shall take reasonable steps to retain, until the conclusion




                                           6
Case 3:20-cv-00133-JCH Document 49 Filed 03/19/20 Page 7 of 9




                          of this lawsuit, all documents, as that term is defined in D. Conn.
                          L. Civ. R. 26, concerning or relating to the allegations of the
                          Complaint, that are in Plaintiff’s possession, custody or control,
                          for the time period commencing two years prior to the filing of
                          the Complaint and continuing through and including the date of
                          trial.

                   b.     Defendant shall take reasonable steps to retain, until the
                          conclusion of this lawsuit, all documents, as that term is defined
                          in D. Conn. L. Civ. R. 26, concerning or relating to the
                          allegations of the Complaint, that are in Defendant’s possession,
                          custody or control, for the time period commencing two years
                          prior to the filing of the Complaint and continuing through and
                          including the date of trial.

           10.     The defendants have considered discovery procedures that minimize the

    risk of waiver of privilege or work-product protection, including procedures for

    asserting privilege claims after production. The defendants propose the following

    procedures for asserting claims of privilege after production:

                   a.     If electronically stored information is produced in discovery and
                          is subject to a claim of privilege or of protection as trial
                          preparation material, the party making the claim may notify any
                          party that received the information of the claim and the basis for
                          it. After being notified, a party must promptly sequester the
                          information and any copies it has and may not use or disclose
                          the information until the claim is resolved. If the receiving party
                          does not dispute the producing party’s claim of privilege or work
                          product, the receiving party shall promptly return the
                          information or destroy it. If the receiving party disputes the
                          privilege or work product claim, it may promptly present the
                          information to the Court under seal for a determination of the
                          claim, or the receiving party may inform the producing party in
                          writing that it disputes the claim. The producing party may then
                          promptly move the Court for an Order to return the
                          electronically stored information. If the receiving party
                          disclosed the information before being notified, it must take
                          reasonable steps to retrieve it. The producing party must
                          preserve the information until the claim is resolved.




                                           7
  Case 3:20-cv-00133-JCH Document 49 Filed 03/19/20 Page 8 of 9




        F.      OTHER SCHEDULING ISSUES

        Not applicable.

        G.      SUMMARY JUDGMENT MOTIONS

        Summary judgment motions, which must comply with Local Rule 56, will be filed

on or before April 15, 2021.

        H.      JOINT TRIAL MEMORANDUM

        The joint trial memorandum required by the Standing Order on Trial Memoranda in

Civil Cases will be filed within 45 days of the ruling on dispositive motions, should such

motions be filed, or within 45 days after the parties notify one another that dispositive motions

will not be filed.

VI.     TRIAL READINESS

        The case will be ready for trial within 30 days of the filing of a joint trial memorandum.

The defendants agree to cooperate with the plaintiff and the Court to promote the just, speedy

and inexpensive determination of this action.



Yale Defendants,


By: /s/Patrick M. Noonan          _                   Date: March 19, 2020
    Patrick M. Noonan, Esq.
    Donahue, Durham & Noonan, P.C.
    741 Boston Post Rd.
    Guilford, CT 06437
    PNoonan@ddnctlaw.com
    T: 203-458-9168
    F: 203-458-4424
    Federal Bar Number: ct00189




                                                8
  Case 3:20-cv-00133-JCH Document 49 Filed 03/19/20 Page 9 of 9




                             CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.


                                                        _______________/s/________________
                                                               Patrick M. Noonan




                                                 9
